Elliott, J.
The appellant assigns for error that the court erred in overruling his motion for a new trial. The motion, states as reasons for a new trial:
“ 1st. The finding of the court is contrary to law.
“ 2d. The finding of the court is contrary to the evidence.”
It is manifest that the questions sought to be presented can not be considered unless all the evidence can be regarded as in the record.
Appellee’s counsel press the point that as it is stated in the bill of exceptions that “ this was all the testimony given in the cause,” and as there is no statement that “ this was all the *147evidence given in the cause,” we can not consider the evidence as in the record. The authorities require us to yield to this contention. The word “ testimony ” is not synonymous with the word “ evidence.” Harvey v. Smith, 17 Ind. 272; Brickley v. Weghorn, 71 Ind. 497, and cases cited; Sessengut v. Posey, 67 Ind. 408.
Filed Oct. 13, 1887.
Judgment affirmed.